                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

WARREN BURCH, individually and on                )
behalf of all others similarly situated,         )
                               Plaintiff,        )
                                                 )     No. 1:17-cv-18
-v-                                              )
                                                 )     Honorable Paul L. Maloney
WHIRLPOOL CORP.,                                 )
                              Defendant.         )
                                                 )

                                            JUDGMENT

       In accordance with the order entered on this date (ECF No. 60), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: October 16, 2019                                 /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
